—Order unanimously reversed on the law with costs, objections granted, order of Hearing Examiner vacated and petitions dismissed. Memorandum: Family Court erred in denying respondents’ objections to the order of the Hearing Examiner granting the petitions seeking support from respondents for their 18-year-old daughter. The daughter left home, had a baby and is now married and living with her husband. Contrary to the determination of the Hearing Examiner, the credible evidence establishes that the daughter moved out without cause and without respondents’ assistance. She then married without respondents’ consent. Thus, the daughter has demonstrated by her actions that she is emancipated and no longer subject to parental control (see, Matter of Parker v Stage, 43 NY2d 128; cf., Matter of Henry v Boyd, 99 AD2d 382, affd 65 NY2d 645). (Appeal from Order of Oswego County Family Court, Roman, J. — Support.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.